07/12/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0181


                                         DA 21-0181
                                                                             FILED
IN RE THE MARRIAGE OF:                                                       JUL 09 2021
                                                                                  Greenwood
                                                                           I3owen
                                                                                 Seme Court
ALIA DAY FLOREN,                                                         Clerk of uprMontana
                                                                            State of


              Petitioner and Appellee,
                                                                 ORDER
       v.

JAVIER BAUTISTA-SCHEUBER,

              Respondent and Appellant.



      Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
      IT IS HEREBY ORDERED that Appellant has until September 1, 2021, within
which to file his ope in brief.
      DATED this          day of July, 2021.
                                                For the Court,




                                                             Chief Just ce